           Case 1:19-cr-02055-SMJ             ECF No. 75        filed 01/15/21       PageID.194 Page 1 of 2
PS 8
(3/15)


                                UNITED STATES DISTRICT COURT                                                          FILED IN THE
                                                                                                                  U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                               for
                                             Eastern District of Washington
                                                                                                              Jan 15, 2021
                                                                                                                 SEAN F. MCAVOY, CLERK




 U.S.A. vs.                   Finley, Leland James                          Docket No.          0980 1:19CR02055-SMJ-1


                                 Petition for No Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Leland James Finley, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 21st day of February 2020, under the following conditions:

Special Condition #7: Defendant shall obtain a portable Breathalyzer and be subject to testing up to six times per day.
Defendant is responsible for the cost of the device.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Finley is alleged of being in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer testing as required on January 14, 2021, between 12 p.m. and 2 p.m.

Conditions of pretrial release were reviewed and signed by Mr. Finley on February 24, 2020, acknowledging an
understanding of his pretrial release conditions including special condition number 7.

On January 14, 2021, this officer received a text message from Mr. Finley advising he was "sorry" for missing his 12 p.m.
to 2 p.m. Breathalzyer test. Mr. Finley stated his doctor prescribed him medication to help with insomnia and shared it's "too
strong of a medication." This officer asked Mr. Finley to send a picture of the prescription and this officer asked when he
took the medication. Mr. Finley sent a picture of the prescription and stated he took one pill at 4:30 a.m. Mr. Finley advised
this officer he is staying at his sister's house watching his nieces while she is at work. He stated his nieces' schedule is off,
so they went to sleep late. Mr. Finley did not submit another test until 2:48 p.m., which tested negative. To be noted, on
January 14, 2021, Mr. Finley submitted a Breathalzyer test at 5:03 a.m.

                      PRAYING THAT THE COURT WILL TAKE NO ACTION AT THIS TIME

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed on:         January 15, 2021
                                                                     by      s/Linda J. Leavitt
                                                                             Linda J. Leavitt
                                                                             U.S. Pretrial Services Officer
          Case 1:19-cr-02055-SMJ         ECF No. 75      filed 01/15/21   PageID.195 Page 2 of 2
  PS-8
  Re: Finley, Leland James
  January 15, 2021
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the
case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer
                                                                    1/15/2021

                                                                     Date
